DETAILED ACTION
This is in response to Applicants amendment filed 09/23/2021 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 8 and 17 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KUMAR SELVARAJ (2018/0295234 A1) in view of Shin et al (2019/0312966 A1).
As per Claim 1, Kumar Selvaraj teaches a system comprising: one or more processors (Figure 6 – Reference 602; Page 7, Paragraph [0074]); a memory (Figure 6 – Reference 615; Page 7, Paragraph [0078]); and one or more components stored in the memory and executable by the one or more processors to perform operations (Page 8, Paragraph [0083]) comprising: receiving a call request from a user equipment (UE) (Figure 4 – Reference 401; Page 5, Paragraph [0053]); and determining that the UE has enriched call capabilities (Figure 1 – Reference 106; Page 2, Paragraph [0024]).
Kumar Selvaraj also teaches determining that the call request includes a subject line in response to determining that the UE has enriched call capabilities (Figure 3 – Reference 303; 210; Page 3, Paragraphs [0030] and [0031]); determining at least one entity associated with the at least one word (Page 5, Paragraph [0049]).
Kumar Selvaraj does not teach routing the call request to the at least one entity in response to the at least one entity being associated with the at least one word. However, Shin teaches routing the call request to the at least one entity in response to the at least one entity being associated with the at least one word (Page 5, Paragraphs [0052] and [0053]; Page 7, Paragraph [0086]).
(Note: In paragraphs [0040] – [0050], Kumar Selvaraj describes a SIP INVITE header that includes a message field – Grandpa hospitalized, pick up. This is an indication of an emergency condition [at least one word = Grandpa hospitalized]. In paragraph [0086], Shin describes upon determination of a medical emergency a call may be automatically placed to an emergency contact [at least one entity being associated with the at least one word] of the individual in distress and if the contacted party does not answer contacting a second party)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Kumar Selvaraj with the system as taught by Shin to enable family members and/or other necessary personnel to be alerted in a circumstance where a loved one is injured/incapacitated so that medical personnel/family members are able to reach the injured/incapacitated party as soon as possible.
As per Claims 2 and 9, Kumar Selvaraj teaches wherein the call request includes a Session Initiation Protocol (SIP) INVITE and the subject line is included in the SIP INVITE (Page 5, Paragraphs [0040] and [0042]).

(Note: In paragraph [0031], Kumar Selvaraj describes a priority level associated with communications and indicates that priority of a call may be determined using pattern recognition [i.e. caller is saved as a favorite in called party’s contacts: Entity type associated with caller - Favorite]. In paragraph [0051], Kumar Selvaraj describes a unique identifier of a calling party [e.g. Mobile Station International Subscriber Directory Number – MSISDN aka caller phone number])
As per Claim 8, the combination of Kumar Selvaraj and Shin teaches a method as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Kumar Selvaraj with the system as taught by Shin to enable family members and/or other necessary personnel to be alerted in a circumstance where a loved one is injured/incapacitated so that medical personnel/family members are able to reach the injured/incapacitated party as soon as possible.
As per Claim 15, Kumar Selvaraj teaches wherein determining the at least one word included in the subject line includes parsing, by a telephony application server (TAS) the subject line into individual words (Figure 1 – Reference 102; Page 2, Paragraph [0018] – [0020]).

Claims 4-7, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SELVARAJ (2018/0295234 A1) in view of Shin et al (2019/0312966 A1) as applied to Claims 3, 10 and 17 above, and further in view of Jabbour et al (2007/0047726 A1).

However, Jabbour teaches wherein: the entity type is a business; the at least one entity is a sub-entity of the business; and determining the at least one entity being associated with the at least one word includes selecting the at least one entity from a list of multiple sub-entities of the business (Page 3, Paragraph [0023], [0024] and [0026]).
(Note: In paragraph [0023], Jabbour describes an enterprise PBX [i.e. a business] associating a subject header with a call and allowing filtering by the name of a called party. In paragraph [0024], Jabbour describes an auto attendant/IVR that allows a caller to speak the name of a person or a department [i.e. sub-entity of a business] and use speak to text to dictate a text message [i.e. subject]. It is well known that IVR’s often provide a list of available departments for a particular business. In paragraph [0026], Jabbour describes potentially re-directing or forwarding an incoming call to another number or person)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Kumar Selvaraj with the system and method as taught by Jabbour to alert a called party of the nature/importance of an incoming communication; thereby enabling the called party to answer urgent communications [i.e. medical emergency] that a called party would ignore without being advised of the importance of the call.
As per Claims 5 and 12, the combination of Kumar Selvaraj, Shin and Jabbour teaches wherein determining the at least one word included in the subject line includes parsing multiple 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Kumar Selvaraj and Shin with the system and method as taught by Jabbour to alert a called party of the nature/importance of an incoming communication; thereby enabling the called party to answer urgent communications [i.e. medical emergency] that a called party would ignore without being advised of the importance of the call.
As per Claims 6, 13 and 20, the combination of Kumar Selvaraj, Shin and Jabbour teaches assigning at least one weight to the at least one word; and determining the at least one entity associated with the at least one word based at least in part on the at least one weight (Kumar Selvaraj: Page 3, Paragraphs [0030] and [0031]; Jabbour: Page 2, Paragraph [0019]; Page 3, Paragraph [0023] and [0026].
(Note: In paragraph [0030], Kumar Selvaraj describes text mining using natural language processing and analytical methods [i.e. weighing] using information extraction, pre-defined keywords, etc. In paragraph [0030], Kumar Selvaraj describes deriving priority based on keywords [i.e. weighing at least one word]. In paragraph [0019], [0023] and [0026]; Jabbour indicates a call reason [Urgent Caller Issue!] and indicates that a business PBX may be able to associate a call reason to a specific employee/department)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Kumar Selvaraj with the system and method as taught by Jabbour to alert a called party of the nature/importance of an incoming 
As per Claims 7 and 14, the combination of Kumar Selvaraj, Shin and Jabbour teaches wherein the call request includes a first telephone number and the at least one entity is associated with a second telephone number that is different than the first telephone number (Jabbour: Page 3, Paragraph [0026]). (Note: In paragraph [0026], Jabbour indicates that a call may be redirected or forwarded to another number or person. It is reasonable that a calling party may be attempting to reach someone whose phone number has changed and the call is re-directed/forwarded to the correct address)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Kumar Selvaraj and Shin with the system and method as taught by Jabbour to alert a called party of the nature/importance of an incoming communication; thereby enabling the called party to answer urgent communications [i.e. medical emergency] that a called party would ignore without being advised of the importance of the call.
As per Claim 16, the combination of Kumar Selvaraj, Shin and Jabbour teaches wherein routing the call request to the at least one entity is performed by at least one of an artificial intelligence component or a media resource function (MRF) component (Kumar Selvaraj: Figure 1 – Reference 106; Figure 2 – Reference 212; Page 2, Paragraph [0024]; Page 4, Paragraph [0033]; Jabbour: PBX – Page 3, Paragraph [0023]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kumar Selvaraj and Shin with the method as taught by Jabbour to alert a called party of the nature/importance of an incoming communication; 
As per Claim 17, the combination of Kumar Selvaraj, Shin and Jabbour teaches a system as described in Claims 1, 4 and 5. Kumar Selvaraj also teaches a telephony application server (TAS) associated with a user equipment (UE) (Figure 1 – Reference 102; Page 2, Paragraph [0018] – [0020]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Kumar Selvaraj and Shin with the system as taught by Jabbour to alert a called party of the nature/importance of an incoming communication; thereby enabling the called party to answer urgent communications [i.e. medical emergency] that a called party would ignore without being advised of the importance of the call.
As per Claim 18, Kumar Selvaraj teaches wherein the call request includes a Session Initiation Protocol (SIP) INVITE and the subject line is included in the SIP INVITE (Page 5, Paragraphs [0040] and [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cai et al (2010/0124318 A1), Kwak et al (11,019,211 B1), Vainio (2009/0164519 A1), Cai et al (2012/0322469 A1), Cai et al (2008/0123603 A1), Sharp (2011/0026692 A1), Urban et al (7,443,964 B1), Simpson (6,771,755 B1) and Brisebois et al (6,310,944 B1). Each of these describes systems and methods for providing call context to called parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652